Case 3:15-md-02670-JLS-MDD Document 1547 Filed 10/24/18 PageID.109154 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                          Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                      ORDER GRANTING MOTION FOR
13                                                    EXTENSION OF TIME TO FILE
                                                      REPLY
14
                                                      (ECF No. 1526)
15
16
17         Presently before the Court is the Indirect Purchaser End Payer Plaintiffs’ (“EPPs”)
18   unopposed ex parte Motion to extend the deadline for the EPPs to file their Reply in further
19   support of their Motion for Class Certification by one week. Good cause appearing, the
20   Court GRANTS the Motion, (ECF No. 1526). The EPPs must file their Reply on or before
21   November 20, 2018.
22         IT IS SO ORDERED.
23   Dated: October 24, 2018
24
25
26
27
28

                                                  1
                                                                              15-MD-2670 JLS (MDD)
